[exhibit102stjohnamendede001.jpg]
Exhibit 10.2 UNITED INSURANCE HOLDINGS CORP. A DELAWARE CORPORATION SECOND
AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT (“Amended Agreement”) is effective as of the 1st day of
October, 2020 (“Effective Date”) by and between UNITED INSURANCE HOLDINGS CORP.,
a Delaware Corporation, with offices located at 800 2nd Avenue South, St.
Petersburg, Florida 33701 and any of its parent or subsidiary companies (the
“Company”), and Scott St. John (the “Executive”) (collectively, the “Parties”).
This Second Amended Agreement shall amend and replace in its entirety the
Amended Employment Agreement dated August 1, 2020, as amended, by and between
the Parties (“First Amended Agreement”). RECITALS The Executive is the Chief
Claims Officer (“CCO”) of the Company. The Executive, in his duties, has and
will continue to come to possess intimate knowledge of the business and affairs
of the Company and its Subsidiaries, their policies, methods and personnel. The
Compensation Committee of the Board of Directors (the “Committee”) has approved
certain amendments to, and seeks to replace in its entirety, the First Amended
Agreement with the Amended Agreement. AGREEMENT NOW, THEREFORE, in consideration
of the premises and mutual covenants set forth herein, the Parties hereby agree
as follows: 1. Term and Duties 1.1 Term. The Company shall employ the Executive
and the Executive shall continue to serve the Company and its Subsidiaries on
conditions set forth herein for a term that begins on the Effective Date and
continues through the first anniversary of the Effective Date (“Initial Term”).
This Amended Agreement shall automatically renew for additional (1) one-year
terms (“Renewal Term”) at the expiration of the Initial Term or any subsequent
Renewal Term unless either of the Parties provide at least sixty (60) days’
written notice of their intent to non-renew the Amended Agreement, or unless
this Amended Agreement is otherwise terminated in accordance with Section 4.1,
4.2, or 4.3 hereof.



--------------------------------------------------------------------------------



 
[exhibit102stjohnamendede002.jpg]
1.2 Duties of Executive. During Executive’s employment, the Executive shall
serve as CLO and shall perform the duties of an executive commensurate with such
position, shall diligently perform all services as may be reasonably designated
by the CEO and the Board; and shall exercise such power and authority as is
necessary and customary to the performance of such duties and services. The
Executive shall devote his/her services on a fulltime basis to the business and
affairs of the Company and the Subsidiaries. However, to the extent it does not
interfere or conflict with the proper performance of the Executive’s duties
hereunder, the Executive may be involved with non-profit organizations or other
outside, non-competitive business endeavors, with prior written permission from
the CEO. 2. Compensation. 2.1 Base Salary. The Executive shall receive an annual
base salary payable in substantially equal installments consistent with the
Company’s normal payroll schedule, subject to applicable withholding and other
taxes (“Base Salary”). Base Salary may be increased during the Employment Term
but may not be decreased, and the Company shall consider, on an annual basis,
the nature, extent and advisability, if any, of an increase in the Executive’s
Base Salary. 2.2 Additional Cash Compensation. During Executive’s employment,
Executive shall be eligible to receive annual bonuses under an Annual Incentive
Program, which, in the discretion of the Board, are payable to executive
management. The Annual Incentive Program and the Long-Term Incentive Program
will be based on the Board’s evaluation of achievement against goals established
for the senior executive officer group, including Executive, which will include
the Company’s performance versus metrics established by the Board, the
performance of the Company’s stock during the vesting period of any equity-
based award, and subjective considerations. Neither the Annual Incentive Program
nor the Long-Term Incentive Program are guaranteed to be paid in full or in
part. 2.3 Restricted Stock Agreement. During Executive’s employment, the Company
may negotiate and enter into a Restricted Stock Agreement ("RSA") with Executive
to issue shares of restricted common stock. Any grants under such RSA’s are
purely discretionary and will be based on the Board’s evaluation of achievement
against goals established for the senior executive officer group by the Board.
The number of shares issued under the RSA will be at the discretion of the
Company. The restricted stock shall vest according to the terms of the RSA. 2.4
Equity Incentive Compensation. In addition to any compensation payable under
Section 2.1, 2.2 and 2.3, the Executive shall also be eligible to participate in
any future equity incentive compensation plans or directed share programs
designed for members of the Company’s senior management team approved by the CEO
and Board of Directors so long as this Amended Agreement remains in effect. 3.
Other Benefits. 3.1 Expense Reimbursement. During Executive’s employment, the
Company, upon the submission of supporting documentation by the Executive, and
in accordance with 2 United Insurance Holdings Corp. Second Amended Employment
Agreement



--------------------------------------------------------------------------------



 
[exhibit102stjohnamendede003.jpg]
Company policies for its executives, shall reimburse the Executive for all
reasonable and necessary expenses actually paid or incurred by the Executive in
the course of and pursuant to the business of the Company and the Subsidiaries,
including expenses for travel and entertainment, for which the Executive shall
follow expense guidelines as set by the CEO or Board from time to time. Expenses
incurred by the Executive in connection with maintaining professional licenses
and relevant technical job knowledge including, but not limited to, continuing
education, professional fees, dues and subscriptions, shall be fully reimbursed
without limitation. 3.2 Other Benefits. During Executive’s employment, Executive
will be eligible to participate, on terms which are generally available to the
other senior executives of the Company and subject to the eligibility
requirements of the applicable Company plans as in effect from time to time, in
the Company’s deferred compensation, medical, dental, vacation, life insurance
and disability programs, and other benefits generally available to the Company’s
senior executives from time to time. 3.3 Working Facilities. During Executive’s
employment, the Company shall furnish the Executive with an office, and such
other facilities and services suitable to his/her position and adequate for the
performance of his/her duties hereunder. 3.4 Vacation. During Executive’s
employment, Executive shall be entitled to reasonable vacations during each year
of the Term, the time and duration thereof to be determined by mutual agreement
between Executive and the Company. Reasonable vacations shall be no less than
four (4) weeks or twenty (20) business days, excluding holidays, each calendar
year. 3.5 Relocation Expenses. INTENTIONALLY OMITTED 4. Termination. 4.1
Termination for Cause/Resignation without Good Reason. Notwithstanding anything
contained in this Amended Agreement to the contrary, this Amended Agreement may
be terminated at any time by the Company for Cause, and by Executive at any time
without “Good Reason.” As used in this Amended Agreement “Cause” shall only mean
(i) any action or omission of the Executive which constitutes a material breach
of this Amended Agreement, (ii) willful failure to perform the duties assigned
to the Executive by the CEO or the Board, from time to time; (iii) fraud, breach
of fiduciary duty, embezzlement or misappropriation as against the Company, or
(iv) the conviction (from which no appeal can be taken) of Executive for any
criminal act which is a felony. For purposes of this Paragraph 4.1, an act or
failure to act shall be considered “willful” only if done or omitted to be done
without a good faith reasonable belief that such act or failure to act was in
the best interests of the Company. Any termination for Cause pursuant to this
Paragraph 4.1 shall be made in writing to Executive, which notice shall set
forth in detail all acts or omissions upon which the Company is relying for such
termination. 3 United Insurance Holdings Corp. Second Amended Employment
Agreement



--------------------------------------------------------------------------------



 
[exhibit102stjohnamendede004.jpg]
A resignation shall be for “Good Reason” if and only if Executive resigns
because (i) there is a material reduction in Executive’s annual base salary or
target bonus opportunity, (ii) a material diminution in Executive’s title,
duties or responsibilities, or (iii) the Company relocates the Executive’s
principal work location by more than fifty (50) miles from its location as of
the date of the Amended Agreement. A resignation pursuant to this Paragraph 4.1
shall be effective only if communicated in writing by Executive within sixty
(60) days of the initial occurrence of such event. In cases where cure is
possible, the Company shall be provided a thirty (30) day period after such
notice is given in order to cure the event giving rise to the “Good Reason”
resignation. If such circumstances are not cured by the expiration of such cure
period, Executive shall provide a notice of resignation that must be effective
within ninety (90) days following the end of the cure period. Upon any
termination or resignation pursuant to this Paragraph 4.1, the Company shall pay
to the Executive any unpaid Base Salary accrued through the Effective Date of
termination specified in such notice. In addition, the Company shall pay any
benefits, if any, owed to Executive under any plan provided for Executive under
Paragraph 3 hereof in accordance with the terms of such plan as in effect on the
date of termination of employment under this Paragraph 4.1. Except as provided
above, the Company shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however to the provisions of Paragraph 3.1 hereof). 4.2
Termination Due to Death or Disability. In the event of the Executive’s death,
Executive’s employment shall automatically cease and terminate as of the date of
death. If Executive becomes Disabled, the Company may terminate Executive’s
employment upon thirty (30) days’ written notice to Executive. For purposes of
this Amended Agreement, the terms “Disabled” or “Disability” means Executive’s
inability, because of physical or mental illness or injury, substantially to
perform his/her duties hereunder as a result of physical or mental incapacity
for a continuous period of at least six (6) months, to be determined no earlier
than at the end of the six (6) month period. In the event of any dispute as to
the Executive’s incapacitation, the Board shall select a physician and Executive
shall select a physician. If the two physicians are unable to agree on whether
Executive is Disabled for purposes of this Amended Agreement, those two
physicians shall select a third physician, whose determination shall be final
and binding upon both the Executive and the Company. In the event of the
termination of employment due to Executive’s death or Disability, Executive or
his/her estate or legal representatives shall be entitled to receive: (i)
payment for all accrued but unpaid Base Salary as of the date of termination of
employment; (ii) reimbursement for expenses incurred by the Executive pursuant
to. Paragraph 3.1 hereof up to and including the date of termination of
employment; 4 United Insurance Holdings Corp. Second Amended Employment
Agreement



--------------------------------------------------------------------------------



 
[exhibit102stjohnamendede005.jpg]
(iii) any earned benefits to which the Executive may be entitled as of the date
of termination of employment pursuant to the terms of any compensation or
benefit plans to the extent permitted by such plans (with the payments described
in subsections (i) through (iii) above collectively called the “Accrued
Payments”); (iv) any annual incentive bonuses earned but not yet paid for any
completed full fiscal year immediately preceding the employment termination
date; (v) if employment termination occurs prior to the end of any fiscal year,
a pro rata annual incentive bonus for such fiscal year in which employment
termination occurs (based on actual business days in such fiscal year prior to
such employment termination, divided by the total annual business days)
determined and paid based on actual performance achieved for that fiscal year
against the performance goals for that fiscal year; (vi) in the case of death of
Executive, the Company shall continue in force all medical and dental benefits
applicable to Executive’s family for six (6) months. (vii) Any payments under
this paragraph shall be made on or before March 15th of the year following
Executive’s death or Disability (with the exception of Base Salary and
reimbursement of expenses, which shall be paid no later than the pay period
immediately following termination of employment). 4.3 Termination Without
Cause/Resignation for Good Reason. The Company may terminate Executive’s
employment hereunder without Cause at any time. (i.) In the event of the
termination of Executive’s employment under this Paragraph 4.3 without Cause by
the Company, then Executive shall be entitled to: a. payment of Accrued Payments
in full within the next normal payroll period following termination; b. payment
of severance in the amount of Base Salary for a period of twelve (12) months
beginning the day after termination (“Severance Period”). Severance is payable
in normal payroll periods through the term of the Severance Period. c. any
annual incentive bonuses earned but not yet paid for any completed full fiscal
year immediately preceding the employment termination date, to be paid in full
within the next normal payroll period following termination; d. if employment
termination occurs prior to the end of any fiscal year, the pro rata annual
incentive bonus for such fiscal year in which employment termination occurs for
which Executive would have been entitled if employed at the conclusion of the
fiscal year determined and paid based on actual performance achieved for the
portion of such fiscal year when Executive was employed by the Company. Any such
bonus under this section is to be paid in full within ninety days following
completion of the fiscal year; e. Executive shall be entitled to COBRA benefits
as provided by law. 5 United Insurance Holdings Corp. Second Amended Employment
Agreement



--------------------------------------------------------------------------------



 
[exhibit102stjohnamendede006.jpg]
(ii.) In the event Executive’s resignation for Good Reason, as defined above,
under this Paragraph 4.3 , then Executive shall be entitled to (a) through (e)
above. The Company shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however to the provisions of Paragraph 3.1 hereof). 4.4
Specified Employee. Notwithstanding anything to the contrary in this Amended
Agreement, if at the time of Executive’s termination of employment Executive is
a “specified employee,” as defined below, any and all amounts payable to
Executive on account of such separation from service that would be nonqualified
deferred compensation and would (but for this provision) be payable within six
(6) months following the date of termination, shall instead be paid in a single
sum on the next regular payday following the expiration of such six (6) month
period or, if earlier, the date of Executive’s death; except (A) to the extent
of amounts that do not constitute a deferral of compensation within the meaning
of Treasury regulation Section 1.409A-1(b), as determined by the Company in its
discretion; (B) benefits which qualify as excepted welfare benefits pursuant to
Treasury regulation Section 1.409A-1(a)(5); or (C) other amounts or benefits
that are not subject to the requirements of Section 409A, shall not be subject
to any such acceleration. 4.5 Separation from Service. For purposes of this
Amended Agreement, all references to “Termination Date,” “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1 (h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-1(i). 4.6 409A
Compliance. Payments under this Amended Agreement are intended either to be
exempt from the rules of Section 409A or to satisfy those rules, and the Amended
Agreement shall be construed accordingly. 4.7 Release of Claims as Condition.
The Company’s obligation to pay to the Executive the benefits described in
paragraphs 4.2(v), 4.3(i)b, 4.3(i)c, 4.3(i)d, 4.3(i)e and 4.3(ii) of this
Amended Agreement shall be conditioned upon the Executive, or his/her legal
representative as appropriate, having delivered to the Company an executed full,
unconditional and unrevoked release of claims in favor of the Company, its
parent entities, affiliates, employee benefit plans and fiduciaries, officers,
employees, directors, agents and representatives satisfactory in form and
content to the Company’s counsel. 4.8 No Mitigation. In no event shall Executive
be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to Executive under any of the provisions of
this Amended Agreement, nor shall the amount of any payment hereunder be reduced
by any compensation earned by Executive as a result of subsequent employment
unless otherwise provided herein. 6 United Insurance Holdings Corp. Second
Amended Employment Agreement



--------------------------------------------------------------------------------



 
[exhibit102stjohnamendede007.jpg]
5. Restrictive Covenants. 5.1 Confidentiality/Non-Disclosure. “Confidential
Information” shall mean any intellectual property, information, or trade secrets
(whether or not specifically labeled or identified as “confidential” or
“private”), in any form or medium, that is disclosed to, or developed or learned
by, the Executive, and that relates to the business plan, underwriting,
products, services, research, or development of or by the Company or its
Subsidiaries, suppliers, distributors, customers, investors, partners, and/or
other business associates, and that has not become publicly known. Confidential
Information includes, but is not limited to, the following: (i.) Internal
business information (including but not limited to information relating to
strategy, staffing, financial data, training, marketing, promotional and sales
plans and practices, costs, bidding activities and strategies, rate and pricing
structures, and accounting and business methods); (ii.) Identities of,
negotiations with, individual requirements of, specific contractual arrangements
with, and information about, the Company’s or its Subsidiaries’ suppliers,
distributors, customers, investors, partners and/or other business associates,
their contact information, and their confidential information; (iii.)
Compilations of data and analyses, underwriting process and parameters, material
processes, technical data, specific program information, trade or industrial
practices, computer programs, formulae, systems, research, records, reports,
manuals, documentation, customer and supplier lists, data and databases relating
thereto, and technology and methodology regarding specific projects; and (iv.)
Intellectual Property not generally available to the public, or published by the
Company or its Subsidiaries. Confidential Information shall not include
information that: (i) is or becomes public information without breach of this
Amended Agreement by Executive; (ii) was in Executive’s possession (in writing
or other recorded form) prior to his/her employment by the Company with no
obligation to maintain confidentiality, as evidenced by written or electronic
records; (iii) was received from a third party not under any obligation of
confidentiality to the Company; or (iv) is required to be disclosed by Executive
by law or a final order of a court or other governmental agency or authority of
competent jurisdiction (collectively, “Order”); provided, however, reasonable
notice prior to any such disclosure shall be given to the Company to allow
sufficient time for the Company to obtain injunctive relief, a protective order
or similar remedy. “Intellectual Property," or “IP,” shall mean (1) inventions
or devices, whether patentable or not; (2) original works of authorship produced
by or on behalf of the Company or its Subsidiaries; (3) trade secrets; (4)
know-how; and (5) any other intangible property protectable under federal, state
or foreign law. Other examples of Intellectual Property include, but are not
limited to, patent applications, patents, copyrighted works, technical 7 United
Insurance Holdings Corp. Second Amended Employment Agreement



--------------------------------------------------------------------------------



 
[exhibit102stjohnamendede008.jpg]
data, computer software, knowledge of suppliers or business partnerships,
documentation, processes, and methods and results of research. The Executive
acknowledges and agrees with the representations of the Company that
Confidential Information and IP is proprietary and valuable to the Company, and
that any disclosure or unauthorized use thereof may cause irreparable harm and
loss to the Company. The Executive acknowledges and agrees that (1) the nature
and periods of restrictions imposed by the covenants contained in this Amended
Agreement are fair, reasonable and necessary to protect and preserve for the
Company and its Subsidiaries their viability and future revenues; (b) the
Company or its Subsidiaries would sustain great and irreparable loss and damage
if the Executive were to breach any of such covenants set forth herein; (c) the
Company and its Subsidiaries intend to conduct business actively in the entire
territory that is the subject of this Amended Agreement (as defined below) and
beyond; and (d) the covenants herein set forth are made as an inducement to and
have been relied upon by the Company in entering into this Amended Agreement.
The Executive acknowledges and agrees this Amended Agreement is binding on the
Executive’s heirs, executors, successors, administrators, representatives and
agents. The Executive agrees to receive and to treat Confidential Information
and the knowledge of IP on a confidential and restricted basis and to undertake
the following additional obligation with respect thereto: 1. To use the
Confidential Information for the singular purpose of benefiting the Company and
its Subsidiaries, and specifically not use the Company’s and its Subsidiaries’
customer or prospective customer data to conduct marketing, or otherwise
undertake personal contacts, to solicit, divert or appropriate customers or
prospective customers of the Company or its Subsidiaries, whether for the
benefit of the Executive or any Person; 2. Not to disclosure Confidential
Information, except to the extent the Executive is required to disclosure or use
such Confidential Information in the performance of the Executive’s assigned
duties for the Company or its Subsidiaries, to any Person without the prior
express written consent of the Board of the Company, or their successors as an
action permitted under the operating agreement of the Company; 3. To tender all
Confidential Information to the Company, and destroy any of the Executive’s
additional notes or records made from such Confidential Information, immediately
upon request by the Company or upon termination of this Amended Agreement; 4. To
promptly disclose and assign any right, title and interest to the Company all IP
authored, made, conceived or actually reduced to practice, alone or jointly with
others, (a) while performing duties for the Company or its Subsidiaries, or (b)
during 8 United Insurance Holdings Corp. Second Amended Employment Agreement



--------------------------------------------------------------------------------



 
[exhibit102stjohnamendede009.jpg]
Executive’s employment under this Amended Agreement (if such IP is related to
the Company’s area of business), or (c) which results or is suggested by any
work done for or at the request of the Company or its Subsidiaries, or (d) which
was aided by the use of trade secret information, whether or not during working
hours and regardless of location; 5. To use best efforts to safeguard the
Confidential Information and protect it against disclosure, misuse, espionage,
loss, misappropriation and theft; 6. Immediately notify the Board of any breach
of this Amended Agreement; and 7. Assist the Company or its Subsidiaries, both
during and after the termination of this Amended Agreement, in obtaining and
enforcing any legal rights in IP of the Company or its Subsidiaries, or assigned
or to be assigned by the Executive to the Company or its Subsidiaries. 8. To
refrain from purchasing or selling securities in reliance upon such Confidential
Information or any non-public information or from communicating such information
to any other person or entity under circumstances in which it is reasonably
foreseeable that such person or entity is likely to purchase or sell such
securities in reliance upon such information. The Executive agrees that it shall
comply with all such applicable securities laws. Without limitation, the
Executive agrees that it shall not, either directly or indirectly: (a) conduct
any transactions involving securities of the Company in reliance upon any of the
Confidential Information, or (b) communicate any of the Confidential Information
to any other person or entity under circumstances in which it is reasonably
foreseeable that such person or entity is likely to purchase or sell such
securities in reliance upon any of the Confidential or non- public Information.
5.2 Non-Compete. The Company and the Executive acknowledge that (i) the Company
has a special interest in and derives significant benefit from the unique skills
and experience of the Executive; (ii) the Executive will use and have access to
proprietary and valuable Confidential Information (as defined in Section 5.1
hereof) during the course of the Executive’s employment; and (iii) the
agreements and covenants contained herein are essential to protect the business
and goodwill of the Company or any of its subsidiaries, affiliates or licensees.
Accordingly, and in further consideration of the Executive’s employment with the
Company and the compensation paid to the Executive and the benefits provided in
connection with such employment, the Executive covenants and agrees that
throughout the term of his/her employment, and for a period of twelve (12)
months after termination or cessation of employment for any reason, the
Executive shall not, directly or indirectly, either as an employee, employer,
consultant, agent, principal, partner, stockholder, manager, corporate officer,
director, or in any other individual or representative capacity, engage or
participate in any business that is in competition in any manner whatsoever with
the business of the Company, whether for renumeration or otherwise, in any State
where the Company is doing business. 9 United Insurance Holdings Corp. Second
Amended Employment Agreement



--------------------------------------------------------------------------------



 
[exhibit102stjohnamendede010.jpg]
5.3 Non-Solicitation. The Executive covenants and agrees with the Company that
the Executive will not, directly or indirectly, for any Person, through the
period ending on the second (2nd) annual anniversary of the last day of the
Executive’s employment with the Company attempt to employ, divert away an
employee, or enter into any contractual or employment arrangement with any
employee or former employee, of the Company or its Subsidiaries, unless such
employee or former employee has not been employed by the Company or its
Subsidiaries for a period in excess of one (1) year. This Section shall not
apply to former employees that were terminated by the Company. 5.4 Consent to
Injunction. The Executive acknowledges that any breach of a covenant contained
in Section 5 of this Amended Agreement will result in irreparable injury to the
Company or its Subsidiaries and that the Company’s or its Subsidiaries’ remedy
at law for such a breach may be inadequate and will be extremely difficult to
calculate or determine. Accordingly, the Executive agrees and consents that upon
any such breach, the Company or its Subsidiaries shall, in addition to all other
remedies available at law and in equity, be entitled to (A) a temporary
restraining order and permanent injunction to prevent or halt any such breach or
threatened breach, and (B) recover the cost of such attorney’s fees as the
Company or its Subsidiaries may incur to enforce it rights hereunder if the
Company is a prevailing party in such litigation. 5.5 Severability. In the event
the provisions of this Amended Agreement should ever be deemed to exceed the
time, geographic or activity-based limitations permitted by applicable law, then
the provisions will be reformed to the maximum time, geographic or
activity-based limitations permitted by applicable law. Every provision of this
Amended Agreement is intended to be severable, and, if any term or provision is
determined to be illegal, invalid or unenforceable for any reason whatsoever,
and cannot be reformed, such illegal, invalid or unenforceable provision shall
be deemed severed herefrom and shall not affect the validity, legality or
enforceability of the remainder of this Amended Agreement. 6. Books and Records.
All books, records, accounts and similar repositories of Confidential
Information of the Company and its Subsidiaries, whether prepared by the
Executive or otherwise coming into the Executive's possession, shall be the
exclusive property of the Company and shall be returned immediately to the
Company and its Subsidiaries on termination of this Amended Agreement or on the
Board's request at any time. 7. Consolidation, Merger or Sale of Assets. Nothing
in this Amended Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation which assumes this Amended Agreement, and all obligations of
the Company hereunder, in writing. Upon such consolidation, merger, or transfer
of assets and assumption, the term "the Company" as used herein, shall mean such
other corporation and this Amended Agreement shall continue in full force and
effect. 10 United Insurance Holdings Corp. Second Amended Employment Agreement



--------------------------------------------------------------------------------



 
[exhibit102stjohnamendede011.jpg]
8. Indemnification. The Company agrees that the Executive shall be covered and
insured up to the full limits provided by all directors’ and officers’ insurance
which the Company then maintains to indemnify its directors and officers (and to
indemnify the Company for any obligations which it incurs as a result of its
undertaking to indemnify its officers and directors), subject to applicable
deductibles and to the terms and conditions of such policies as well as provided
under any policy of indemnification then in effect for the Company. 9.
Assignment. This Amended Agreement is personal in nature to the Company and the
rights and obligations of the Executive under this Amended Agreement shall not
be assigned or transferred by the Executive. This Amended Agreement and all of
the provisions hereof shall be binding upon, and inure to the benefit of, the
Parties hereto and their successors (including successors by merger,
consolidation, sale or similar transaction, permitted assigns, executors,
administrators, personal representatives, heirs and distributees). 10.
Amendment. This Amended Agreement may not be amended, supplemented or modified
in whole or in part except by an instrument in writing signed by the party or
parties against whom enforcement of any such amendment, supplement or
modification is sought. 11. Survival. Anything hereof to the contrary
notwithstanding, the provisions of Paragraphs 2 through 18 shall survive the
expiration or termination of this Amended Agreement, regardless of the reasons
therefor. 12. Choice of Law. This Amended Agreement will be interpreted,
construed and enforced in accordance with the laws of the State of Florida,
without giving effect to the application of the principles pertaining to
conflicts of laws. 13. Effect of Waiver. The failure of any party at any time or
times to require performance of any provision of this Amended Agreement will in
no manner affect the right to enforce the same. The waiver by any party of any
breach of any provision of this Amended Agreement will not be construed to be a
waiver by any such party of any succeeding breach of that provision or a waiver
by such party of any breach of any other provision, unless specifically stated
herein. 14. Construction. The Parties hereto and their respective legal counsel
participated in the preparation of this Amended Agreement; therefore, this
Amended Agreement shall be construed neither against nor in favor of any of the
Parties hereto, but rather in accordance with the fair meaning thereof. 15.
Enforcement, Venue. Should it become necessary for any party to institute legal
action to enforce the terms and conditions of this Amended Agreement, the
prevailing party will be awarded reasonable attorneys' fees at all trial and
appellate levels, expenses and costs. Any suit, action or proceeding with
respect to this Amended Agreement shall be brought in the courts of the State of
Florida within the County which the Company maintains its primary offices or in
the U.S. District Court of Florida for the district in which the Company
maintains its primary offices, whichever is applicable. The Parties hereto
hereby accept the exclusive jurisdiction of those courts for the purpose of any
such suit, action or proceeding. 11 United Insurance Holdings Corp. Second
Amended Employment Agreement



--------------------------------------------------------------------------------



 
[exhibit102stjohnamendede012.jpg]
Notwithstanding the foregoing provisions of this Paragraph, each of the Parties
agrees that, prior to commencing litigation under this Amended Agreement, the
Parties agree to submit, for a period of sixty (60) days, to voluntary mediation
before a jointly selected neutral third party mediator under the auspices of
JAMS, Atlanta, GA Resolutions Center (or any successor location) or a mutually
agreed upon certified mediator in Tampa, FL, pursuant to the procedures of JAMS
International Mediation rules or the Florida Rules for Certified and
Court-Appointed Mediators, to be conducted in the State of Florida, in either
Pinellas or Hillsborough County (however, such mediation or obligation to
mediate shall not suspend or otherwise delay any termination or other action of
the Parties or affect the Parties’ other rights). The Parties hereto acknowledge
and agree that any party's remedy at law for a breach or threatened breach of
any of the provisions of this Amended Agreement would be inadequate and such
breach or threatened breach shall be per se deemed as causing irreparable harm
to such party. Therefore, in the event of such breach or threatened breach, the
Parties hereto agree that, in addition to any available remedy at law, including
but not limited to monetary damages, an aggrieved party, shall be entitled to
obtain, and the offending party agrees not to oppose the aggrieved party's
request for, equitable relief in the form of specific enforcement, temporary
restraining order, temporary or permanent injunction, or any other equitable
remedy that may then be available to the aggrieved party. 16. Counterparts. This
Amended Agreement may be executed in one or more counterparts, each of which
will be deemed an original. 17. Notice. Any notice required or permitted to be
delivered hereunder shall be deemed to be delivered when sent by signed,
hand-delivery, facsimile with receipt confirmed or when deposited in the United
States mail, postage prepaid, registered or certified mail, return receipt
requested, or by overnight courier, addressed to the parties at the address
first stated herein, or to such other address as either party hereto shall from
time to time designate to the other party by notice in writing as provided
herein. 18. Entire Agreement. This Amended Agreement contains the entire
agreement and understanding between the Parties with respect to the subject
matter hereof and supersedes any prior or contemporaneous understandings and
agreements, written or oral, between and among them respecting such subject
matter, including, without limitation, the Term Sheet. 19. Expenses. Reasonable
legal fees and expenses, up to a maximum total of $1500, incurred by the
Executive in obtaining a legal review of this Amended Agreement will be paid by
the Company. All such fees and expenses will be paid by the Company within 30
days after the Company's receipt of the invoices therefor from Executive. 20.
Compensation and Recoupment Policy. Notwithstanding any other provision of this
Amended Agreement to the contrary, any amounts or benefits issued and/or payable
hereunder shall be subject to potential cancellation, recoupment, rescission,
payback or other action in accordance with the terms of the Company’s clawback
or recoupment policies, if any, as may be established or amended from time to
time. The Executive agrees and consents to the Company’s application,
implementation and enforcement of (a) any clawback or recoupment policy or
similar policy established by the Company or any Affiliate that may apply to the
Executive and (b) any 12 United Insurance Holdings Corp. Second Amended
Employment Agreement



--------------------------------------------------------------------------------



 
[exhibit102stjohnamendede013.jpg]
provision of applicable law relating to cancellation, recoupment, rescission or
payback of compensation, and expressly agrees that the Company may take such
actions as are necessary to effectuate any such policy (as applicable to the
Executive) or applicable law without further consent or action being required by
the Executive. To the extent that the terms of this Agreement and any such
policy or law conflict, then the terms of such policy or law shall prevail.
[Signatures appear on the following page] 13 United Insurance Holdings Corp.
Second Amended Employment Agreement



--------------------------------------------------------------------------------



 
[exhibit102stjohnamendede014.jpg]
IN WITNESS WHEREOF, this Amended Agreement has been duly signed by the Parties
hereto on October 23, 2020. UNITED INSURANCE HOLDINGS CORP. By: /s/ B. Bradford
Martz Name: B. Bradford Martz Title: President & CFO State of Florida County of
Pinellas Subscribed and sworn to before me this 23rd day of October, 2020, by
Brad Martz, whom is personally known to me. Signature of Notary Public State of
Florida Name of Notary Typed, Printed, or Stamped (NOTARY SEAL) EXECUTIVE By:
/s/ Scott St. John Name: Scott St. John Title: Chief Claims Officer State of
Florida County of Pinellas Subscribed and sworn to before me this 23rd day of
October, 2020, by Scott St. John, whom is personally known to me. Signature of
Notary Public State of Florida Name of Notary Typed, Printed, or Stamped (NOTARY
SEAL) 14 United Insurance Holdings Corp. Second Amended Employment Agreement



--------------------------------------------------------------------------------



 
[exhibit102stjohnamendede015.jpg]
   



--------------------------------------------------------------------------------



 